Title: To Thomas Jefferson from James Ogilvie, 20 June 1808
From: Ogilvie, James
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     [on or before 20 June 1808]
                     
                  
                  In the progress of the romantic excursion I have undertaken, the success of my design will be materially promoted by letters of introduction to persons of talents & intelligence in the towns thro’ which I pass.—When I left Virginia I was not so fully aware of the utility of such letters as I have since become. I have recently written to some of my friends in Virginia for the purpose of obtaining letters of introduction to gentlemen in New York & Philadelphia & take the liberty of requesting (should the pursuit in which I am engaged appear entitled to your approbation) that you will have the goodness to favour me with a letter of introduction to any of your friends in Baltimore, where I shal be in a great measure, a stranger.—The object of my discourses, is, to illustrate the principles of speculative Ethics & practical morality, to expose prevailing errours, & to revive public sensibility to the attractions of Rhetoric & Elocution.—I abstain scrupulously from questions calculated to excite factious passions or party animosities, & from such as have any tendency to scandalize the faith or feeling of conscientious religionists—I enclose for your perusal two letters I have received from gentlemen who have listened to two of my discourses—
                  Yours most respecfully & affectionately
                  
                     James Ogilvie 
                     
                  
                  
                     I shall leave town, to morrow about ten O’Clock
                  
               